Citation Nr: 0831342	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  06-33 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for post-traumatic 
stress disorder.

4.  Entitlement to service connection for a skin disorder 
claimed as skin rash.

5.  Entitlement to an increased disability rating for 
hypertension.


REPRESENTATION

Appellant represented by:	National Veterans Organization 
of America, Inc.




ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
January 1973, including service in Vietnam from October 1971 
to June 1972; and he was subsequently a member of the U.S. 
Army Reserve for a number of years.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (RO), which denied the benefits sought on 
appeal.   

In the decision below, the Board adjudicates the claims of 
entitlement to service connection for bilateral hearing loss 
and for tinnitus.  

In the REMAND portion of the decision below, the Board 
addresses the issues of entitlement to service connection for 
post-traumatic stress disorder and for skin rash, as well as 
the matter involving entitlement to an increased disability 
rating for hypertension.  The Board remands these issues to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that any hearing loss disorder was present in service, that 
any current hearing loss disorder is related to service, and 
that any sensorineural hearing loss manifested itself to a 
compensable degree within a year following separation from 
active duty.

2.  The preponderance of the evidence is against a finding 
that any tinnitus disorder was present in service, or that 
any current tinnitus disorder is related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
during military service; and may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5100, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated during 
military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5100, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

VA's long-standing duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim were amended in 2000 by The Veterans 
Claims Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a)), amended.  38 U.S.C.A. 
§ 5103(a) requires that after the initial claim for benefits 
has been filed and before the initial decision, a generic 
notice is given that addresses the notice required regarding 
the original claim.  

The statutory notice required by the VCAA is only part of the 
system of notice required and provided in the overall VA 
claim adjudication process.  See Wilson v. Mansfield, No. 07-
7099 (Fed. Cir. October 15, 2007); Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).  The initial decision may change 
the nature of the claim on appeal-assuming it is appealed-
requiring different types of information necessary to 
substantiate the claim as changed by the initial decision.  
The rules for providing the generic notice required prior to 
the initial decision do not apply after the initial decision, 
as other rules apply throughout the rest of the claim 
adjudication process.  After the initial decision, other 
forms of notice, tailored to the specific nature of the 
appealed claim, are required and provided in other documents 
such as the rating decision itself, the statement of the 
case, and any supplemental statements of the case.  Id.  

Here, VA notified the veteran of required notice in several 
letters dated between December 2003 and August 2006.  Three 
of which were issued before the initial (rating) decision.  
Prior to the initial rating decision, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  

VA has fulfilled its duty to assist the claimant by obtaining 
identified and available evidence needed to substantiate the 
claim, and by affording a VA examination.  The RO did not 
notify the veteran prior to the rating decision as to how 
disability ratings and effective dates are assigned; however, 
as the claims for service connection are denied below, the 
absence of notice on these down-stream elements is not 
prejudicial to the veteran.  The RO did notify the veteran of 
the need to submit all pertinent evidence in his possession.  
After the RO provided all required notice, the RO 
readjudicated the appealed claim in a September 2006 
statement of the case.  

Even if the appellant did not receive full notice prior to 
the initial decision, after pertinent notice was provided the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim.  The claimant was provided 
the opportunity to present pertinent evidence.  In 
conclusion, there is no evidence of any VA error in notifying 
or assisting the appellant that reasonably affects the 
fairness of this adjudication.  The Board finds that the 
matters decided below may be addressed at this time, without 
further remand, because there were no prejudicial errors in 
notification, and because the veteran has been provided all 
the information necessary to allow a reasonable person to 
substantiate these claims.  

II. Law and regulations

VA pays compensation for disability related to the veteran's 
military service, in other words, for service-connected 
disability.  38 C.F.R. § 3.4(a).  Service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  To establish a showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim. Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).

To establish service connection, the record must show: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Certain chronic diseases, including "other" organic 
diseases of the nervous system, such as sensorineural hearing 
loss, may be presumed to have been incurred during service if 
they become manifested to a compensable degree within one 
year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2007).

In this case, service medical records are unavailable.  
Attempts to obtain them were unsuccessful.  If  through no 
fault of his own, a veteran's service medical records are 
unavailable, VA has a heightened duty to assist him in the 
development of his case.  See O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(where the veteran's service medical records have been 
destroyed or lost, there is a duty to advise the veteran to 
obtain other forms of evidence).  In this case, the VA has 
made unsuccessful attempts to obtain the appellant's missing 
records.  The RO advised the veteran of its unsuccessful 
efforts to obtain the records; and the RO requested that the 
veteran send any pertinent records in his possession.  
Thereby, VA has satisfied its heightened duty to assist the 
veteran.

In such situations, the Board also has a heightened 
obligation to explain its findings and conclusions and 
carefully consider the benefit-of-the-doubt rule.  See Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102. 

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury that are observable through the senses.  However, when 
the determinative issue involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

With respect to the hearing loss claim, for the purpose of 
applying the laws administered by the VA, impaired hearing is 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2007).  

III.  Analysis

The veteran maintains that his diagnosed bilateral hearing 
loss and tinnitus were both due to injury during his period 
of active duty service involving exposure to artillery fire 
and noise from power generators.  The veteran's DD Form 214 
and a record of assignments show that during service the 
veteran's principal duty was power generator 
operator/mechanic.  He has also stated that he was in close 
proximity to artillery during firing due to additional duties 
he had on the crew for artillery, and that he was exposed to 
noise from gunfire.  

As stated earlier, the veteran's service medical records from 
his period of active service from January 1970 to January 
1973 are missing.  After that service, the veteran was a 
member of the U.S. Army Reserve (USAR) for a period of time.  
The claims file includes reports of two physical examinations 
conducted during that time.  

At the time of a February 1978 USAR examination, in his 
report of medical history the veteran reported that he had 
not had any hearing loss or ear trouble.  The report of 
examination at that time indicates that he did not undergo 
audiology evaluation; there are no auditory threshold results 
cited.  

At the time of a February 1983 USAR examination, in his 
report of medical history the veteran reported that he had 
not had any hearing loss or ear trouble.  The report of 
examination at that time contains results of audiometric 
testing, which reveals pure tone thresholds of 25, 25, 20, 
20, and 25 decibels in the veteran's left ear, and 25, 25, 
25, 25, and 35 decibels in the veteran's right ear at 500, 
1,000, 2,000, 3,000, and 4,000 Hz, respectively.

The findings of that audiology examination do not meet the 
definition of a bilateral hearing loss disability, as defined 
under the standards of 38 C.F.R. § 3.385; however, the 
threshold for normal hearing is from 0 to 20 decibels; higher 
threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).  Nevertheless, VA 
may not grant service connection for hearing loss unless a 
hearing loss as defined under 38 C.F.R. § 3.385 is shown.

Medical records include the report of an August 2001 
audiology examination conducted at a Naval Hospital.  The 
report of that audiology examination shows findings that do 
meet the definition of a bilateral hearing loss disability, 
as defined under the standards of 38 C.F.R. § 3.385.

The report of an August 2004 VA examination shows that the 
veteran reported complaints of hearing loss in both ears and 
tinnitus, which he associated with inservice exposure to 
gunfire and artillery fire, heavy machinery noise, and 
aircraft noise.  That report contains results of audiometric 
testing, which reveals pure tone thresholds of 65, 60, 55, 
55, and 65 decibels in the veteran's left ear, and 35, 40, 
35, 35, and 45 decibels in the veteran's right ear at 500, 
1,000, 2,000, 3,000, and 4,000 Hz, respectively.  Speech 
audiometry revealed speech recognition ability of 90 percent 
for the left ear, and 100 percent in the right ear.

The report of that audiology examination shows findings that 
meet the definition of a bilateral hearing loss disability, 
as defined under the standards of 38 C.F.R. § 3.385.  The 
examiner diagnosed that tinnitus was present, and the 
examiner indicated an opinion that the tinnitus was 
etiologically related to the hearing loss.  The examiner 
concluded by stating that he had reviewed the claims file but 
that no opinion had been requested; and the report contains 
no opinion as to the etiology of the hearing loss.

In a February 2005 addendum to the August 2004 VA 
examination, however, the examiner from that examination 
provided an opinion that it was not at least as likely as not 
that the veteran's current hearing loss and tinnitus are 
related to his military service.  In making that opinion-
that there was no nexus between either of the disabilities 
and service-the examiner noted that there were no service 
medical records to reveal results from 1972, and no hearing 
test results from the 1978 reserve physical.  He indicated 
that results from a 1983 reserve examination indicated only a 
slight amount of hearing loss at 4000 in the right ear, and 
normal hearing at all other frequencies tested.  He further 
noted that this test was conducted 11 years after the 
veteran's active duty, and that there was insufficient 
evidence to support a claim regarding tinnitus.

The report of an October 2005 audiology consult shows that 
the VA treatment provider at that time deferred to the 
previous February 2005 addendum regarding the etiology of the 
veteran's bilateral hearing loss.

There is evidence of a bilateral hearing loss as defined by 
VA pursuant to 38 C.F.R. § 3.385 (2007).  Therefore, the 
question is whether this was either incurred in active 
military service, or, in the case of sensorineural hearing 
loss, became manifest to a compensable degree within one year 
of separation from active duty.  38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).

The first evidence of a hearing loss disability, as defined 
under 38 C.F.R. § 3.385, is shown in treatment records 
beginning in August 2001.  That was the first evidence 
showing that the pure tone thresholds met the requirements to 
be considered a disability for each ear under 38 C.F.R. § 
3.385.  

While there is also evidence of tinnitus, the first evidence 
of tinnitus was not shown until the August 2004 VA 
examination.  The only opinion on the matter relates the 
tinnitus disorder to the hearing loss itself and not to any 
incidents of service.

After a full review of the record, the Board finds that the 
preponderance of the evidence is against granting entitlement 
to service connection for hearing loss and for tinnitus.  
There are no service medical records to review for indication 
of any symptoms in service associated with a hearing loss.  
Nevertheless, there is no evidence of a tinnitus disorder 
until 2004.  Nor is there any evidence that the veteran's 
hearing met the definition of a bilateral hearing loss 
disability as defined under the standards of 38 C.F.R. § 
3.385 until 2001.  Both of these dates are almost three 
decades after service.  This also means that there is no 
evidence of hearing loss within the first year after service 
so as to premise a grant of the veteran's claim under 
presumptive criteria of 38 C.F.R. § 3.307, 3.309.  

Post-service medical records showing no indication of a 
bilateral hearing loss or of tinnitus until several decades 
after service are probative evidence against a nexus with 
service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service).  

While the veteran has attested as to his belief that his 
claimed disorders on appeal are related to service, he is a 
layman, and as such has no competence to give a medical 
opinion on diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Furthermore, there are no 
medical opinions or other competent evidence that relate the 
veteran's tinnitus or bilateral hearing loss to service; or 
show sensorineural hearing loss within the first year after 
service.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  On the 
contrary, the only opinion given-in the March 2005 addendum 
to the August 2004 VA examination-is against the veteran's 
claims.
 
Based on the foregoing, the Board concludes that the claims 
for service connection for tinnitus and for bilateral hearing 
loss must both be denied.  After considering all the 
evidence, the Board finds that the preponderance of the 
evidence is against these claims.  In reaching this decision, 
the Board considered the "benefit of the doubt" doctrine, 
however, the record does not demonstrate an approximate 
balance of positive and negative evidence as to warrant the 
resolution of this matter on that basis.  38 C.F.R. § 3.102 
(2007); 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

The Board has reviewed the claims file and determined that 
further development is necessary prior to adjudicating the 
claims discussed below.  

With respect to the claim for service connection for post-
traumatic stress disorder (PTSD), there is a diagnosis of 
PTSD and the examiner at a September 2004 VA examination has 
opined that the PTSD was due to exposure to stressors during 
service.  The record, however, does not show that the 
examiner linked the PTSD to any stressors that have been 
verified; and there is no clear indication that the veteran 
participated in combat so as to warrant the presumption that 
claimed, combat-related stressors occurred in service.  

Review of the claims file shows that the RO unsuccessfully 
attempted to obtain the veteran's active duty service medical 
records and other service records but did not attempt to 
verify claimed stressors.  Of the veteran's claimed 
stressors, all but one appear to be of the nature making 
verification not possible. These stressors primarily concern 
duties retrieving bodies killed in action from the field.  
Also, the veteran stated that he had been a helicopter door 
gunner, however, there is no indication in service records 
that the veteran had this role.  

There is at least one claimed stressor, however, for which 
verification may be feasible.  This involves the veteran's 
assertion that he saw a good friend, first sergeant Ramos, 
killed when he was blown apart by an incoming shell.  The 
AMC/RO should attempt through appropriate action to verify 
that this occurred and whether the veteran would have been in 
proximity to the event by way of assignment to the same unit, 
or other means.  

If this or any other claimed stressor is verified in the 
process, the AMC/RO should accord the veteran a VA 
examination to determine whether a diagnosed PTSD is linked 
to a verified stressor.  The RO must attempt to verify this 
stressor by credible supporting evidence; and if so, then 
arrange for an examination to obtain an opinion as to whether 
the veteran has a diagnosis of PTSD in accordance with 38 
C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV), and a 
link between that diagnosis and at least one verified in-
service stressor.

By appropriate means, the RO should first attempt to verify 
any claimed but unverified stressors, which are specified in 
the instructions below.  The appellant should be offered an 
opportunity to provide additional specific information that 
would permit searches regarding stressors.  He should be 
asked to provide specific information regarding the specific 
traumatic stressful incidents he experienced in Vietnam, on 
which he bases his claim for service connection for PTSD.  

The appellant should be asked if he has remembered any more 
details, particularly names of individuals wounded or killed, 
and he should be reminded that he can also provide statements 
by individuals who served with him that include more 
particular details.  These statements could include 
statements from others who were involved in or were cognizant 
of the episodes he lists as stressors.  

Then, if sufficient supporting details are received from him 
that would permit a search of records from the units in which 
he served, the RO should contact the U. S. Army and Joint 
Services Records Research Center (JSRRC), or any other 
appropriate entity to include the Director, National Archives 
and Records Administration (NARA), requesting that an attempt 
be made to independently verify the claimed stressors.  Such 
organizations should be requested to research his unit 
records and any to which his unit was closely assigned to in 
Vietnam, in order to obtain further relevant information on 
his claimed in-service stressor experiences.  Daily personnel 
actions such as wounded or killed in action can be obtained 
directly from the Director, National Archives and Records.  

Thereafter, if at least one of the claimed stressors has been 
accepted as verified, then a medical opinion is necessary to 
address whether a confirmed diagnosis of PTSD is linked to 
the one or more stressor events that have been verified.

With respect to the claim for service connection for a skin 
disorder claimed as skin rash, in the veteran's June 2004 
claim, the veteran stated that he has had a rash of both legs 
and groin, and that recently he also had a rash on his feet.  
There is evidence of present skin disorder as reflected in an 
August 2004 VA examination report and in VA treatment records 
in 2004.  

The August 2004 VA examination report shows that the veteran 
was found to have onychomycosis on both feet.  The diagnosis 
was bilateral onychomycosis of mild intensity.  The treatment 
records in 2004 include an assessment of onychomycosis, and 
include a problem list that contains dermatomycosis and tinea 
unguium as current skin problems.  These records also show 
that the veteran was found to have mild dry blistery rash of 
both feet, and to have toe nails of the left foot with 
dystrophy and discoloration.  

The veteran's DD Form 214 shows that he served in Vietnam 
during the Vietnam Era.  Thus, he is presumed to have been 
exposed to Agent Orange under 38 C.F.R. § 3.307(a)(6)(iii); 
however, as none of the veteran's diagnosed skin disorders 
correspond to conditions cited under 38 C.F.R. § 3.309(e) as 
presumed to be service-connected if present, service 
connection for the claimed skin disorder is not warranted on 
the basis of these presumptions.  38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. §§ 3.307(a)(6) and 3.309(e) (2007).   

Nevertheless, the limitations with respect to these 
regulatory presumptions do not preclude the veteran from 
establishing service connection with proof of actual direct 
causation; i.e., that his exposure to Agent Orange (or other 
toxic substances) led to the development of the claimed skin 
disorders after service.  See Combee v. Brown, 34 F.3d 1039, 
1044 (Fed. Cir. 1994).

Additionally, some VA medical evidence suggests that the 
veteran may have a skin disorder that is related to his 
service-connected diabetes mellitus.  Notably, a VA treatment 
record in September 2004 shows that on physical examination, 
the veteran's skin manifested mild dry blistery rash of both 
feet and the left foot toe nails were with dystrophy and 
discoloration.  After physical examination, the assessment 
included diabetes mellitus, onychomycosis and dermatomycosis.  

Not long thereafter, VA treatment records in October 2004 
show that the veteran was seen for "diabetes foot care."  
The assessment at that time included diabetes mellitus and 
onychomycosis.  The included problem list included tinea 
unguium and dermatomycosis.  

During an August 2008 VA examination for diabetes mellitus 
and skin disorder, the examiner observed that the skin 
revealed that the veteran had onychomycosis on both feet, 
with mycotic nails on both feet.  After examination, the 
report contains a diagnosis that includes diabetes mellitus 
type 2, as well as bilateral onychomycosis of mild intensity.  
The examiner did not provide an opinion as to whether any 
current skin disorder claimed as skin rash was due to or 
aggravated by the veteran's service-connected diabetes 
mellitus, or was linked to exposure to Agent Orange in 
service. 

Based on the foregoing, the AMC should arrange for a 
contemporaneous and thorough VA examination to be conducted 
to assist in clarifying the nature and etiology of any skin 
disorder, claimed as skin rash.  Such examination and opinion 
would be instructive with regard to the appropriate 
disposition of the claim under appellate review.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993); see also, Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121 (1991); Littke v. Derwinski, 1 Vet. App. 90 (1990).
	
With respect to the issue listed on page one as to a 
hypertension rating claim, as explained below, the veteran 
has submitted a notice of disagreement as to a November 2005 
rating decision; thereby giving rise to a requirement that 
the RO issue a statement of the case on the matter, which the 
RO has not issued.  Manlincon v. West, 12 Vet. App. 238 
(1999).

The procedural history leading up to this requirement begins 
with a January 2005 rating decision in which the RO granted 
service connection for hypertension, and assigned that 
disability a noncompensable disability rating.  The veteran 
initiated an appeal as to the rating assigned for the 
hypertension by filing a timely notice of disagreement in 
January 2005.  The RO then issued a statement of the case on 
this matter in November 2005.  A few days later that month 
the RO issued a rating decision in which the RO increased the 
initial rating from zero to 10 percent.

Thereafter, in May 2006 the veteran submitted a VA Form 21-
4138, Statement in Support of Claim.  In that form, the 
veteran stated that this was a notice of disagreement with 
the November 2005 VA decision.  

After that, in October 2006, the RO notified the veteran that 
it could not accept the veteran's May 2006 notice of 
disagreement, because the issue of hypertension was still on 
appeal.  The RO also notified him that the decision he 
disagreed with was a partial grant of benefits sought on 
appeal and was not subject to a new notice of disagreement.  

The RO further stated that a statement of the case had been 
sent to the veteran in November 2005 with instructions to 
submit a VA Form 9 within sixty days to continue (perfect) 
his appeal, that the veteran failed to submit a VA Form 9 
within sixty days after issuance of that statement of the 
case, and that therefore the [January 2005 rating] decision 
was final. 

On review of this history, the Board agrees that the January 
2005 rating decision is final, since the veteran did not file 
a timely (within 60 days of the statement of the case) 
substantive appeal (VA Form 9) following the November 2005 
statement of the case.  That January 2005 rating decision 
became final 60 days after the date of the transmittal letter 
sent with the statement of the case.  

The Board finds, however, that while the January 2005 rating 
decision is final, the veteran's November 2005 notice of 
disagreement addressed the November 2005 rating decision, 
which had increased the rating from zero to 10 percent.  
Because the veteran has filed a timely notice of disagreement 
as to the November 2005 rating decision, a remand to the RO 
is necessary in order for the RO to issue a statement of the 
case on the issue of entitlement to an increased disability 
rating for hypertension.  Manlincon v. West, 12 Vet. App. 238 
(1999).
   
Accordingly, the case is REMANDED for the following action:

1.  By appropriate means, request any 
outstanding private treatment records 
referable to the claimed PTSD and skin 
disorder; and obtain any such relevant VA 
medical records dated since the August 
2004 VA examinations pertaining to these 
disorders.

2.  The RO should contact the appellant 
and request that he provide more specific 
information regarding his reported 
stressful events during service in 
Vietnam.  This includes supporting details 
such as the specific location, names of 
any individuals involved, and time frame 
during which the claimed incident(s) 
occurred (preferably, within no more than 
a 60-day time period for each claimed 
incident).

Advise the appellant that he can also 
submit "buddy statements" containing 
verifiable information regarding the 
events claimed as "stressors" during his 
military service.  Advise the appellant 
that this information is vitally necessary 
in order to obtain supportive evidence of 
the claimed stressful events he 
experienced; without which, his claim may 
be denied.

3.  With this information, the RO should 
review the file and prepare a summary of 
any claimed stressors.  This summary must 
be prepared whether or not the veteran 
provides additional information as 
requested above.  

This summary, and a copy of the veteran's 
DD 214 and any associated service 
documents should be sent to the U. S. Army 
and Joint Services Records Research Center 
(JSRRC), or any other appropriate entity 
to include the Director, National Archives 
and Records Administration (NARA), 
requesting that an attempt be made to 
independently verify the claimed 
stressors.  Such organizations should be 
requested to research his unit records and 
any to which his unit was closely assigned 
to in Vietnam, in order to obtain further 
relevant information on the claimed in-
service stressor experiences.
 
The list of claimed stressors to be sent 
for verification should include any 
reported stressor event discussed in 
response to this Remand action for which 
there is a description which contains 
sufficient supporting details that would 
permit a search of records from the unit 
in which he served or to which his unit 
was closely assigned to in Vietnam.  This 
should include the already submitted 
stressor of the death of 1st Sergeant Ramos 
killed in action.  

If sufficient detail is provided for the 
other reported stressors, this list should 
also include the following: the veteran's 
unit being overrun during the month of 
November (presumably 1971); the veteran's 
experience/stressor exposure as a 
helicopter door gunner; the veteran's 
involvement in search and destroy 
missions;  and missions on river patrols.

4.  After receiving a response from JSRRC, 
or other appropriate entity, the RO should 
make a determination as to which (if any) 
stressors are corroborated, to include 
consideration as to whether the veteran 
was involved in combat.  If the RO 
determines that the veteran was involved 
in combat, then corroborative evidence is 
not required regarding any combat-related 
stressors, which would thereby be 
considered verified.

5.  Thereafter, if and only if at least 
one stressor is determined to be verified, 
then the RO should arrange for the veteran 
to undergo VA psychiatric examination to 
determine the nature and etiology of any 
psychiatric disability found to be 
present.  If no stressor is verified, an 
examination should not be performed. 

If, such examination is thereby called for 
and arranged, then the following 
instructions apply.  Inform the examiner 
of the stressors designated as verified, 
and inform the examiner that only the 
verified stressor(s) may be used as a 
basis for a diagnosis of PTSD.

The claims folder and copy of this remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination, and this fact should be 
indicated in the examination report.  All 
necessary tests should be conducted, and 
the examiner must rule in or exclude a 
diagnosis of PTSD.  The examination report 
should contain a detailed account of all 
manifestations of any psychiatric 
disability found to be present.  The 
examiner should provide complete rationale 
for any opinions provided.  

If the examiner diagnoses the veteran as 
having PTSD, the examiner should indicate 
the verified stressor(s) underlying that 
diagnosis.  

If the examiner does not diagnose PTSD, 
but does diagnose another psychiatric 
disorder, then the examiner should provide 
an opinion, based upon an assessment of 
the entire record, of whether it is at 
least as likely as not that such disorder: 
(a) had its onset during service; or (b) 
in the case of a psychosis, was manifested 
to a compensable degree during the first 
post-service year; or (c) is otherwise 
related to service.

6.  Schedule the veteran for a VA 
examination by an appropriate specialist 
medical doctor (dermatologist) to 
determine the nature and etiology of any 
skin disorder claimed as skin rash.

All studies deemed appropriate in the 
medical opinion of the examiner should be 
performed, and all findings should be set 
forth in detail.  The claims file should 
be made available to the examiner, who 
should review the entire claims folder in 
conjunction with the examination.  This 
fact should be so indicated in the 
examination report.  The examiner should 
include in the examination report the 
rationale for any opinion expressed.  If 
an examiner determines that it is not 
feasible to respond to any of the 
inquiries below, that examiner should 
explain why it is not feasible to respond.

With respect to any diagnosed skin 
disorder including skin rash, the examiner 
should provide an opinion as to:

i. Whether it is at least as likely as 
not (50 percent or higher degree of 
probability) that any existing skin 
disorder including skin rash began 
during service or is otherwise linked 
to some incident of the veteran's 
period of active service, including 
exposure to herbicides?

ii. Whether it at least as likely as 
not that the veteran's service-
connected diabetes mellitus has caused 
or worsened a skin disorder including 
skin rash?  

If it is determined that a skin 
disorder was worsened by his service-
connected diabetes mellitus, then to 
the extent that is possible the 
examiner should indicate the 
approximate degree of disability or 
baseline (e.g., mild, moderate, severe) 
before the onset of the aggravation.

7.  Following any additional development 
deemed appropriate by the AMC/RO, 
readjudicate the claims on appeal.  If any 
benefit sought remains denied, furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable time period during 
which the veteran can respond.  
Thereafter, return the case to the Board 
for further appellate consideration.

8.  Provide the veteran a statement of the 
case as to the issue of entitlement to an 
increased disability rating for 
hypertension, currently evaluated as 10 
percent disabling.  Informed the veteran 
that he must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of this issue to the Board.  See 38 
C.F.R. §§ 20.200, 20.202, and 20.302(b) 
(2007).

If a timely substantive appeal is not 
filed, the claim should not be certified 
to the Board.  Alternatively, if a timely 
substantive appeal is filed, then, subject 
to current appellate procedures and if 
appropriate, return the case to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


